CUSIP No.48238T109 13G/A Page1of 34 Pages SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. 3)1 KAR AUCTION SERVICES, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 48238T109 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.48238T109 13G/A Page2of 34 Pages 1. NAMES OF REPORTING PERSONS: KAR HOLDINGS II, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page3of 34 Pages 1. NAMES OF REPORTING PERSONS: KELSO GP VII, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page4of 34 Pages 1. NAMES OF REPORTING PERSONS: KELSO GP VII, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): PN CUSIP No.48238T109 13G/A Page5of 34 Pages 1. NAMES OF REPORTING PERSONS: KELSO INVESTMENT ASSOCIATES VII, LP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): PN CUSIP No.48238T109 13G/A Page6of 34 Pages 1. NAMES OF REPORTING PERSONS: KEP VI, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page7of 34 Pages 1. NAMES OF REPORTING PERSONS: PHILIP E. BERNEY 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page8of 34 Pages 1. NAMES OF REPORTING PERSONS: FRANK K. BYNUM, JR. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page9of 34 Pages 1. NAMES OF REPORTING PERSONS: MICHAEL B. GOLDBERG 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page10of 34 Pages 1. NAMES OF REPORTING PERSONS: FRANK J. LOVERRO 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page11of 34 Pages 1. NAMES OF REPORTING PERSONS: GEORGE E. MATELICH 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page12of 34 Pages 1. NAMES OF REPORTING PERSONS: FRANK T. NICKELL 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page13of 34 Pages 1. NAMES OF REPORTING PERSONS: DAVID I. WAHRHAFTIG 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page14of 34 Pages 1. NAMES OF REPORTING PERSONS: THOMAS R. WALL, IV 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page15of 34 Pages 1. NAMES OF REPORTING PERSONS: JAMES J. CONNORS, II 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page16of 34 Pages 1. NAMES OF REPORTING PERSONS: STANLEY DE J. OSBORNE 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page17of 34 Pages 1. NAMES OF REPORTING PERSONS: CHURCH M. MOORE 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): Less than 0.1% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page18of 34 Pages 1. NAMES OF REPORTING PERSONS: CHRISTOPHER L. COLLINS 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page19of 34 Pages 1. NAMES OF REPORTING PERSONS: HOWARD A. MATLIN 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): IN CUSIP No.48238T109 13G/A Page20of 34 Pages 1. NAMES OF REPORTING PERSONS: VALUEACT CAPITAL MASTER FUND, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.6% TYPE OF REPORTING PERSON (See Instructions): PN CUSIP No.48238T109 13G/A Page21of 34 Pages 1. NAMES OF REPORTING PERSONS: VA PARTNERS I, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.6% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page22of 34 Pages 1. NAMES OF REPORTING PERSONS: VALUEACT CAPITAL MANAGEMENT, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.6% TYPE OF REPORTING PERSON (See Instructions): PN CUSIP No.48238T109 13G/A Page23of 34 Pages 1. NAMES OF REPORTING PERSONS: VALUEACT CAPITAL MANAGEMENT, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.6% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page24of 34 Pages 1. NAMES OF REPORTING PERSONS: VALUEACT HOLDINGS, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.6% TYPE OF REPORTING PERSON (See Instructions): PN CUSIP No.48238T109 13G/A Page25of 34 Pages 1. NAMES OF REPORTING PERSONS: VALUEACT HOLDINGS GP, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0.6% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page26of 34 Pages 1. NAMES OF REPORTING PERSONS: AXLE HOLDINGS II, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (See Instructions) (a)o (b) x 3. SEC USE ONLY: 4. CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 0 6. SHARED VOTING POWER: 0 7. SOLE DISPOSITIVE POWER: 0 8. SHARED DISPOSITIVE POWER: 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES: (See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9): 0% TYPE OF REPORTING PERSON (See Instructions): OO CUSIP No.48238T109 13G/A Page27of 34 Pages Item 1. (a) Name of Issuer KAR AUCTION SERVICES, INC. (b) Address of Issuer’s Principal Executive Offices: 13085 Hamilton Crossing Boulevard Carmel, Indiana 46032 Item 2 (a) Name of Person Filing: KAR Holdings II, LLC KELSO GROUP Kelso GP VII, LLC Kelso GP VII, L.P. Kelso Investment Associates VII, L.P. KEP VI, LLC Philip E. Berney Frank K. Bynum, Jr. Michael B. Goldberg Frank J. Loverro George E. Matelich Frank T. Nickell David I. Wahrhaftig Thomas R. Wall, IV James J. Connors, II Stanley de J. Osborne Church M. Moore Christopher L. Collins Howard A. Matlin VALUEACT GROUP ValueAct Capital Master Fund, L.P. VA Partners I, LLC ValueAct Capital Management, L.P. ValueAct Capital Management, LLC ValueAct Holdings, L.P. ValueAct Holdings GP, LLC Axle Holdings II, LLC (b) Address of Principal Business Office or, if none, Residence: KAR HOLDINGS II, LLC c/o Kelso & Company, L.P. 320 Park Avenue, 24th Floor New York, NY 10022 KELSO GROUP c/o Kelso & Company, L.P. 320 Park Avenue, 24th Floor New York, NY 10022 VALUEACT GROUP c/o ValueAct Capital 435 Pacific Avenue, 4th Floor San Francisco, CA 94133 AXLE HOLDINGS II, LLC c/o Kelso & Company, L.P. 320 Park Avenue, 24th Floor CUSIP No.48238T109 13G/A Page28of 34 Pages New York, NY 10022 (c) Citizenship: See Item 9 of the cover pages attached hereto. (d) Title of Class of Securities: Common Stock, par value $0.01 per share (the “Common Stock”) (e) CUSIP Number: 48238T109 Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4. Ownership (a) through (c) (a) Amount beneficially owned See Item 9 of the attached cover pages. (b) Percent of class See Item 11 of the attached cover pages.The figures reported in Item 11 of the attached cover pages are based on 138,997,491 shares of common stock outstanding as of December 13, 2013 as reported by KAR Auction Services, Inc. in a prospectus supplement filed with the Securities and Exchange Commission on December 19, 2013 pursuant to Rule 424(b)(7) under the Securities Act of 1933. (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote See Item 5 of the attached cover pages. (ii) Shared power to vote or direct the vote See Item 6 of the attached cover pages. (iii) Sole power to dispose or to direct the disposition See Item 7 of the attached cover pages. (iv) Shared power to dispose or to direct the disposition See Item 8 of the attached cover pages. 803,628 shares of the securities reported herein are directly beneficially owned by ValueAct Capital Master Fund, L.P. and may be deemed to be indirectly beneficially owned by (i) VA Partners I, LLC as General Partner of ValueAct Capital Master Fund, L.P., (ii) ValueAct Capital Management, L.P. as the manager of ValueAct Capital Master Fund, L.P., (iii) ValueAct Capital Management, LLC as General Partner of ValueAct Capital Management, L.P., (iv) ValueAct Holdings, L.P. as the sole owner of the limited partnership interests of ValueAct Capital CUSIP No.48238T109 13G/A Page29of 34 Pages Management, L.P. and the membership interests of ValueAct Capital Management, LLC and as the majority owner of the membership interests of VA Partners I, LLC and (v) ValueAct Holdings GP, LLC as General Partner of ValueAct Holdings, L.P. Each reporting person listed herein disclaims beneficial ownership of the reported securities except to the extent of its pecuniary interest therein, and this report shall not be deemed an admission that such person is the beneficial owner of the securities for purposes of Sections 13(d), 13(g) or 16 of the Act, or for any other purpose. Messrs. Jeffrey W. Ubben, G. Mason Morfit, George F. Hamel and Bradely E. Singer may be deemed to share beneficial ownership of securities owned of record indirectly by ValueAct Holdings GP, LLC, if any, by virtue of serving on the management committee of ValueAct Holdings GP, LLC, but disclaim beneficial ownership of such securities, and this report shall not be deemed an admission that any of Messrs. Ubben, Morfit and Hamel is the beneficial owner of these securities, if any, for purposes of Sections 13(d), 13(g) or 16 of the Act, or for any other purposes. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following [X]. Item 6. Ownership of More Than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. Not applicable as this statement is filed pursuant to Rule 13d-1(d). CUSIP No.48238T109 13G/A Page30of 34 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 10, 2014 KAR Holdings II, LLC Signature: * KELSO GP VII, LLC Signature: * By: KELSO GP VII, L.P. Signature: * By: KELSO INVESTMENT ASSOCIATES VII, L.P Signature: * By: KEP VI, LLC Signature: * By: PHILIP E. BERNEY Signature: * FRANK K. BYNUM, JR. Signature: * MICHAEL B. GOLDBERG Signature: * FRANK J. LOVERRO Signature: * CUSIP No.48238T109 13G/A Page31of 34 Pages GEORGE E. MATELICH Signature: * FRANK T. NICKELL Signature: * DAVID I. WAHRHAFTIG Signature: * THOMAS R. WALL, IV Signature: * JAMES J. CONNORS, II Signature: * STANLEY DE J. OSBORNE Signature: * CHURCH M. MOORE Signature: * CHRISTOPHER L. COLLINS Signature: /s/ Christopher L. Collins HOWARD A. MATLIN Signature: * AXLE HOLDINGS II, LLC Signature: * VALUEACT CAPITAL MASTER FUND, L.P. Signature: /s/ George F. Hamel, Jr. By: George F. Hamel, Jr. Title: Chief Operating Officer CUSIP No.48238T109 13G/A Page32of 34 Pages VA PARTNERS I, LLC Signature: /s/ George F. Hamel, Jr. By: George F. Hamel, Jr. Title: Chief Operating Officer VALUEACT CAPITAL MANAGEMENT, L.P. Signature: /s/ George F. Hamel, Jr. By: George F. Hamel, Jr. Title: Chief Operating Officer VALUEACT CAPITAL MANAGEMENT, LLC Signature: /s/ George F. Hamel, Jr. By: George F. Hamel, Jr. Title: Chief Operating Officer VALUEACT HOLDINGS, L.P. Signature: /s/ George F. Hamel, Jr. By: George F. Hamel, Jr. Title: Chief Operating Officer VALUEACT HOLDINGS GP, LLC Signature: /s/ George F. Hamel, Jr. By: George F. Hamel, Jr. Title: Chief Operating Officer *By: /s/ Rosanna T. Leone Name: Rosanna T. Leone Attorney-in-fact** ** The Powers of Attorney filed with the Securities and Exchange Commission with the Form 3s, dated December 10, 2009 in respect of the securities of KAR Auction Services, Inc. by Kelso GP VII, LLC, Kelso GP VII, L.P., Kelso Investment Associates VII, L.P., KEP VI, LLC, Axle Holdings II, LLC, Philip E. Berney, Frank K. Bynum, Jr., Michael B. Goldberg, Frank J. Loverro, George E. Matelich, Frank T. Nickell, David I. Wahrhaftig, Thomas R. Wall, IV, James J. Connors, II, Stanley de J. Osborne and Church M. Moore are hereby incorporated by reference. The Powers of Attorney filed with the Securities and Exchange Commission with the Form 3, dated December 28, 2009 in respect of the securities of KAR Auction Services, Inc. by KAR Holdings II, LLC are hereby incorporated by reference.The Power of Attorney relating to Howard A. Matlin is included as an exhibit to this filing. INDEX TO EXHIBITS Exhibit No. Exhibit Power of Attorney relating to Howard A. Matlin
